DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. As discussed during the telephonic interview on January 20th, 2022, the amendments to the claims are not sufficient to overcome the 101 rejection as detailed below. Additionally, the amendments to the limitations do not overcome the 102 rejection. The claim requires “a plurality of extraction time windows having mutually different time lengths”; Yang teaches extracting data from the subject at different time lengths and at different times that are performed at different time lengths and even being performed continuously. Therefore, the previous rejection is maintained. See details below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-8 recite a system, and therefore, falls under the statutory category of being a thing or products, claims 9 and 10 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-8 recites a judicial exception by reciting the limitations of using a processor and a memory to acquire biosignal, a plurality of extraction time windows having different time lengths, and extract feature values from each window and to estimate state of a subject. These limitations, as drafted, is an apparatus that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “obtaining a periodic physiological signal”, “processor”, “memory”. That is, other than reciting “obtaining” data, nothing in the claim element precludes the operation of the apparatus from practically being performed in the mind. For example, but for the “obtaining” language, the claim encompasses the user manually monitors the data received, picks various points as time windows, and extract features from each window. The mere nominal recitation of a obtaining physiological signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-8 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-8 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. time windows, capturing respiratory and body movement….) do not amount to significantly more. For example, obtaining physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); 
2B: As discussed with respect to step 2A prong two, the additional limitations directed to the processor, memory, time windows, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-8 are ineligible.
Claims 9-10 are also rejected based on a similarly discussion as presented above. Claims 9-10 are directed to an abstract idea without significantly more. The claims are directed towards obtaining, processing, storing, analyzing to define a physiological state. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20170360379 granted to Yang et al. (hereinafter “Yang”).
Regarding claim 1, Yang discloses a state estimation apparatus (para 0034, fig. 1) comprising: at least one showing different parameters are measured at different times, therefore having plurality of time windows that are different), extract a feature value of the biological signal in each of the plurality of extraction time windows (figs 6-7, para 0055), and estimate a state of the subject based on the 

Regarding claim 2, Yang discloses the state estimation apparatus according to claim 1, wherein the at least one processor is configured to set the plurality of extraction time windows, to identical time lengths at mutually different positions on a time axis (para 0055, fig. 7, measuring ABP at times  t0, t1 and t2 ).  

Regarding claim 3, Yang discloses the state estimation apparatus according to claim 1, wherein the at least one processor is configured to set at least two of the plurality of extraction time windows to have a gap therebetween on a time axis (para 0055, fig 7, ABP and temperature are measured in a non-continuous manner as shown in fig 7).  

Regarding claim 4, Yang discloses the state estimation apparatus according to claim 1, wherein the at least one processor is configured to set at least two of the plurality of extraction time windows to partially overlap each other on a time axis (para 0055, “the dotted line corresponding to HR illustrates that HR is measured frequently enough to approximate a continuous measurement”, therefore, the ABP and Temperature measurements will at least partially overlap with the HR measurement).  

Regarding claim 5, Yang discloses the state estimation apparatus according to claim 1, wherein the at least one processor is configured to set at least two of the plurality of extraction time windows to be continuous with each other without overlapping and without a gap therebetween on a time axis (para 0055, “the dotted line corresponding to HR illustrates that HR is measured frequently enough to approximate a continuous measurement”).  

Regarding claim 6, Yang discloses the state estimation apparatus according to claim 1, wherein the biological signal of the subject is at least one selected from a pulse wave and a body motion (para 0034 “pulse sensor).  

Regarding claim 9, Yang discloses a state estimation method (para 0034, fig. 1) comprising: acquiring a biological signal of a subject (paras 0035, fig. 1, step 101, “receive at least showing different parameters are measured at different times, therefore having plurality of time windows that are different); extracting a feature value of the biological signal in each of the plurality of extraction time windows (figs 6-7, para 0055); and estimating a state of the subject based on the feature value (para 0004, 0035).  

Regarding claim 10, Yang discloses a non-transitory recording medium storing a program that causes a computer to: acquire a biological signal of a subject (paras 0035, fig. 1, step 101, “receive at least one parameter of a patient”); in a certain period in which the biological signal is being acquired, set as a plurality of extraction time windows having different time lengths (paras 0054-0055, figs 6-7, showing different parameters are measured at different times, therefore having plurality of time windows that are different); extract a feature value of the biological signal in each of the plurality of time windows (figs 6-7, para 0055): and estimate a state of the subject based on the extracted feature value(para 0004, 0035).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170360379 granted to Yang et al. (hereinafter “Yang”) in view of US Pat Pub No. 20100204550 granted to Heneghan et al. (hereinafter “Heneghan”).

Regarding claim 7, Yang discloses the state estimation apparatus according to claim 6, wherein the feature value is at least one selected from the group consisting of a frequency-based feature value based on a frequency of a heartbeat interval obtained from the pulse wave of a human that is the subject (para 0021), a time-based feature value obtained from time series data of the heartbeat interval (para 0021), and a respiration-based feature value that is a feature value based on a respiratory variation component included in the heartbeat interval (para 0021) but fails to disclose a time-based feature value obtained from time series data of the body motion of the human.
Heneghan teaches a similar apparatus, system and method for monitoring the patient’s health and physiological changes. Heneghan teaches collecting various measurements, which includes respiratory movements which can be analyzed for evidence of changes in respiratory rate, and monitoring movement signals in order to determine when the subject is asleep (abstract, para 0046). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Yang with the teachings of Heneghan to provide measuring the movement of the patient being monitored in order to provide the predictable result of determining when the patient being monitored is asleep.

Regarding claim 8, Yang as modified by Heneghan renders the state estimation apparatus according to claim 7 obvious as recited hereinabove, Heneghan further teaches wherein the respiration-based feature value is at least one selected from the group consisting of an average value of the respiratory variation component in the plurality of extraction time windows, a standard deviation of the respiratory variation component in the plurality of extraction time .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792